           Case 3:20-cv-00670-WHO Document 55 Filed 09/15/20 Page 1 of 2




 1
 2                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
 3
 4   ALERT PROJECT/EARTH ISLAND                            Case No. 3:20-cv-00670-WHO
 5   INSTITUTE; ALASKA COMMUNITY
     ACTION ON TOXICS; COOK
 6   INLETKEEPER; CENTER FOR                               ORDER
     BIOLOGICAL DIVERSITY; ROSEMARY
 7   AHTUANGARUAK; AND KINDRA
 8   ARNESEN,

 9                  Plaintiffs,
     vs.
10
11   ANDREW WHEELER, in his official capacity
     as Administrator of the United States
12   Environmental Protection Agency; and the
     UNITED STATES ENVIRONMENTAL
13
     PROTECTION AGENCY,
14
                    Defendants.
15
16
            Based upon the Parties’ Scheduling Stipulation of September 15, 2020, summary
17
     judgment briefing in this matter shall proceed as follow:
18
                •   Plaintiffs file a motion for summary judgment on Friday, February 19, 2021;
19
20              •   Defendants file a combined cross-motion for summary judgment and opposition
                    to Plaintiffs’ motion for summary judgment on Tuesday, March 23, 2021;
21
                •   Plaintiffs file a combined reply in support of their motion for summary judgment
22
                    and opposition to Defendants’ cross-motion for summary judgment on Tuesday,
23                  April 6, 2021;

24              •   Defendants file a reply in support of their summary judgment motion on
                    Tuesday, April 20, 2021.
25
26
                •   The hearing will be on Wednesday, May 5, 2021 at 2:00 p.m.
27
28
         Case 3:20-cv-00670-WHO Document 55 Filed 09/15/20 Page 2 of 2




 1
 2
 3         PURSUANT TO STIPULATION, as modified above, IT IS SO ORDERED.
 4
 5
     Dated: September 15, 2020
 6
                                             ____________________________
 7
                                             William H. Orrick
 8                                           United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
